DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Care 2002/0178729.
	In regards to Independent Claim 1, Care teaches an arrangement for separating an air-oil mixture in an oil distribution system of a gas turbine engine (figure 2, paragraph [0001]), comprising: a distribution channel of the system (path along A from 14 to 18 in figure 2), wherein the distribution channel defines, at least in part, a fluid flowpath for receiving the air-oil mixture (flowpath at 14 where flow A enters in figure 2); and an ultrasonic transducer (14, paragraph [0018]) configured to transmit ultrasonic waves so as to insonate the fluid flowpath defined by the distribution channel (paragraph [0018]).
	Regarding Dependent Claim 2, Care teaches that the distribution channel comprises at least one wall that is shaped to define, at least in part, the fluid flowpath (walls of 14 and 10 in figure 2); and the ultrasonic transducer is connected to the at least one wall of the distribution channel (14 mounted to 10 in figure 2).
	Regarding Dependent Claim 4, Care teaches that the ultrasonic transducer (14) is supported inside the distribution channel by the at least one wall (14 mounted within wall of 10 in figure 2); and an oscillating surface of the ultrasonic transducer is exposed to the fluid flowpath, so as to directly insonate the fluid flowpath (14 within 10 as shown in figure 2).
Regarding Dependent Claim 5, Care teaches that the distribution channel forms part of a scavenge section of the oil distribution system (distribution channel can comprise all lines of the oil system, where there are scavenge lines entering/exiting a scavenge pump, paragraph [0014]).
Regarding Dependent Claim 6, Care teaches that the distribution channel forms part of a vent section of the oil distribution system (oil/air breather outlet 8 acts a vent for an oil system, paragraph [0002]).
In regards to Independent Claim 12, Care teaches a method for separating an air-oil mixture (with 14, paragraph [0018]) received by a distribution channel of an oil distribution system in an engine (path along A from 14 to 18 in figure 2), the method comprising: an ultrasonic transducer (14, paragraph [0018]) transmitting ultrasonic waves so as to insonate a fluid flowpath defined by the distribution channel (paragraph [0018]).
Claims 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulczyk 4,909,081.
In regards to Independent Claim 1, Kulczyk teaches an arrangement for separating an air-oil mixture in an oil distribution system (desired result of the arrangement) of a gas turbine engine (Col. 2, ll. 31-39), comprising: a distribution channel of the system (12), wherein the distribution channel defines, at least in part, a fluid flowpath (oil flow 14) for receiving the air-oil mixture (flow of oil 14, which will in a gas turbine engine will comprise air from contact with bearings, Col. 1, ll. 13-20); and an ultrasonic transducer (30) configured to transmit ultrasonic waves so as to insonate the fluid flowpath defined by the distribution channel (Col. 3, ll. 3-5).
Regarding Dependent Claim 2, Kulczyk teaches that the distribution channel comprises at least one wall that is shaped to define, at least in part, the fluid flowpath (wall 12); and the ultrasonic transducer is connected to the at least one wall of the distribution channel (30 attached to 12 in figure 1).
Regarding Dependent Claim 3, Kulczyk teaches an oscillating surface of the ultrasonic transducer is interfaced with an outer surface of the at least one wall, so as to indirectly insonate the fluid flowpath through the at least one wall (30 mounted on outer wall of 12 in figure 1).
Regarding Dependent Claim 11, Kulczyk teaches that the ultrasonic transducer is configured to transmit a stepped frequency continuous wave signal (frequency can be changed between 0.5 MHz to 5 MHz, Col. 3, ll. 3-13).
Claim(s) 1, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Care 2014/0026583.
In regards to Independent Claim 1, Care teaches an arrangement for separating an air-oil mixture in an oil distribution system of a gas turbine engine (figure 1, paragraph [0068]), comprising: a distribution channel of the system (path from 4 to 6 of 2 in figure 1), wherein the distribution channel defines, at least in part, a fluid flowpath for receiving the air-oil mixture (flowpath through 2); and an ultrasonic transducer (within 4, paragraph [0068]) configured to transmit ultrasonic waves so as to insonate the fluid flowpath defined by the distribution channel (paragraph [0038] and [0068]).
Regarding Dependent Claim 7, Care teaches that the oil distribution network comprises an aeration stage and a downstream separation stage that are fluidly connected by at least the distribution channel (bearing chamber and centrifugal vane separator, paragraph [0034]).
Regarding Dependent Claim 9, Care teaches that the aeration stage is in the form of a bearing chamber, a gearbox or an oil tank of the oil distribution system (bearing chamber, paragraph [0034]).
Regarding Dependent Claim 10, Care teaches that the separation stage is in the form of a centrifugal separation device (centrifugal vane separator, paragraph [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Care 2014/0026583 as applied to claim 7 above, and further in view of Kulczyk.
Regarding Dependent Claim 8, Care teaches the invention as claimed and discussed above.  However, Care does not teach that the ultrasonic transducer is configured to insonate the fluid flowpath at a position that is closer to the aeration stage than the separation stage in a direction of fluid flow.  Kulczyk teaches placing an ultrasonic transducer (30) on the wall (12) of an oil system to separate oil (Col. 3, ll. 3-13).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to place the ultrasonic transducer at a position of the distribution channel nearer the aeration stage than separation stage of Care, as taught by Kulczyk, in order to separate oil at that point along the distribution channel (Col. 3, ll. 14-22).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Care 2002/0178729 as applied to claims 1 and 12 above, and further in view of Pavia 2011/0003331.
Regarding Dependent Claims 11 and 13, Care teaches the invention as claimed and discussed above.  However, Care does not teach that the ultrasonic transducer is configured to transmit a stepped frequency continuous wave signal.  Pavia teaches using an ultrasonic transducer (118) to separate flow in an oil system (paragraph [0052]) with a stepped frequency continuous wave signal (amplitude, power level, and frequency of the transducer can be controlled, paragraph [0052]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to control the amplitude, power level, and frequency of the ultrasonic transducer of Care, as taught by Pavia, in order to control the amount of separation of oil in the system (paragraph [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741